

EXHIBIT 10.2


AMENDMENT NO. 2 TO FIRST AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT OF RICK L. WESSEL




This is the Second Amendment (“Second Amendment”) to the First Amended and
Restated Executive Employment Agreement of Rick L. Wessel originally entered
into as of October 16, 2007, as amended with Amendment No. 1 dated January 1,
2010, (the "Agreement"), by and between First Cash Financial Services, Inc. (the
“Company”), a Delaware corporation, and Rick L. Wessel (the "Executive"). This
Second Amendment shall apply prospectively and is effective as of July 23, 2013.
    


WHEREAS, Executive is presently serving the Company as an employee pursuant to
the Agreement between the parties (said Agreement including all previous
amendments and/or addenda, if any), and the parties desire to modify the
Agreement as set forth below.


NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:


1.
In paragraph 4 of the Agreement, replace the term “December 31, 2015” with
“December 31, 2018.”



2.
In paragraph 7(a) of the Agreement, replace the content of section (iii) with
the following: “(iii) be payable at the annual rate of $963,040 beginning
January 1, 2013.”



3.
Except as modified herein, the remainder of the Agreement shall remain
unchanged.



EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
FIRST AMENDMENT WITH HIS PRIVATE LEGAL COUNSEL AND HAS AVAILED HIMSELF OF THAT
OPPORTUNITY.


FIRST CASH FINANCIAL SERVICES, INC.
EXECUTIVE
 
 
By:
 
 
 
 
Mikel D. Faulkner
Rick L. Wessel
 
Chairman of the Compensation Committee
 











